MINUTES
                                                Court of Appeals
                                         Fourth Court of Appeals District
                                               San Antonio, Texas


                                                October 14, 2020

                                              No. 04-20-00488-CV

                               SHENANDOAH CHURCH OF CHRIST,
                                         Appellant

                                                        v.

                                             Gabriel RODRIGUEZ,
                                                    Appellee

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-CI-10952
                           Honorable Angelica Jimenez, Judge Presiding


                                                 ORDER

        The clerk’s record was originally due October 12, 2020, but was not filed. On October
13, 2020, the district clerk filed a notification of late record, stating that the clerk’s record was
not filed because appellant had failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and that appellant was not entitled to appeal without paying the fee.
         We therefore ORDER that appellant provide written proof to this court that either (1) the
clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; or (2) appellant
is entitled to appeal without paying the clerk’s fee by October 26, 2020. If appellant fails to
respond within the time provided, this appeal will be dismissed for want of prosecution. See TEX.
R. APP. P. 37.3(b).



                                                             /s/Beth Watkins
                                                             Beth Watkins, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2020.


                                                             /s/Michael A. Cruz
                                                             Michael A. Cruz,
                                                             Clerk of Court

Entered this 14th day of October 2020.                                               VOL.______, PG.______